EXHIBIT 10

CHANGE IN CONTROL AND NON-COMPETITION AGREEMENT

          THIS AGREEMENT is made effective as of May 9, 2005 by and among Harbor
Federal Savings Bank (the “Bank”), Harbor Florida Bancshares, Inc. (“Bancshares”
or the “Holding Company”) and Randall A. Ezell (the “Executive”).

          WHEREAS, the Bank recognizes the substantial contribution Executive
makes to the Bank and wishes to protect Executive’s position therewith for the
period provided in this Agreement: and

          WHEREAS, the Executive acknowledges that he will become familiar with
confidential and proprietary information of the Bank and Bancshares in the
course of his employment duties: and

          WHEREAS, the Executive has been elected to, and has agreed to serve in
the position of Senior Vice President for the Bank, a position of substantial
responsibility: and

          NOW, THEREFORE, in consideration of the contribution and
responsibilities of Executive, and upon the other terms and conditions
hereinafter provided, the parties hereto agree as follows:

1.       GENERAL.

          Employee is, except as described in Section 4, an employee at will and
serves at the pleasure of the Chief Executive Officer and the Board of Directors
of the Bank (the “Board”).

2.       TERM OF AGREEMENT.

          The term of this Agreement shall commence as of the date first above
written and shall continue for a period of two (2) years, eleven (11) months and
ten (10) days thereafter.  Commencing on or before April 19, 2006 and continuing
each year thereafter, the Board may extend this Agreement for an additional
year.  The Board will review the Agreement and the Executive’s performance
annually for purposes of determining whether to extend the Agreement, and the
results thereof shall be included in the minutes of the Board’s meeting.

3.       PAYMENTS TO EXECUTIVE UPON CHANGE IN CONTROL.

          (a)          Upon the occurrence of a Change in Control (as herein
defined) of the Bank, or Bancshares, followed at any time within one (1) year of
a Change in Control, and during the term of this Agreement, by the voluntary or
involuntary termination of Executive’s employment, other than for Cause as
defined in Section 3(c) hereof, the provisions of Section 4 shall apply.  Upon
the occurrence of a Change in Control, Executive shall have the right to elect
to voluntarily terminate his employment at any time during the term of this
Agreement following any demotion, loss of title, office or significant
authority, reduction in his annual compensation, or relocation of his principal
place of employment by more than 50 miles from its location immediately prior to
the Change in Control.

          (b)          For purposes of this Agreement, a “Change in Control” of
the Bank or the Holding Company shall mean (a) merger or consolidation where the
Bank or the Holding Company is not the consolidated or surviving association,
(b) transfer of all or substantially all of the assets of the Bank or the
Holding Company, (c) voluntary or involuntary dissolution of the Bank or the
Holding Company or (d) change in control as defined under the Change in Bank
Control Act of 1978.  The surviving or




resulting association, the transferee of Bank’s or the Holding Company’s assets
or the control person shall be bound by and have the benefit of  the provisions
of the Agreement and the Bank or the Holding Company shall take all actions
necessary to insure that such association, transferee or control person is bound
by the provisions of this Agreement.

          (c)          Executive shall not have the right to receive termination
benefits pursuant to Section 4 hereof upon Termination for Cause.  The term
“Termination for Cause” shall mean termination because of the Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
material provision of this Agreement.  In determining incompetence, the acts or
omissions shall be measured against standards generally prevailing in the
banking industry.  Notwithstanding the foregoing, Executive shall not be deemed
to have been Terminated for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the Board of Directors of the Bank at a meeting of
the Board called and held for that purpose (after reasonable notice to the
Executive and an opportunity for him, together with counsel, to be heard before
the Board at such meeting and which such meeting shall be held not more than 30
days from the date of notice during which period Executive may be suspended with
pay), finding that in the good faith opinion of the Board, the Executive was
guilty of conduct justifying Termination for Cause.

4.       TERMINATION BENEFITS.

          (a)          Upon the occurrence of a Change of Control, followed at
any time during the term of this Agreement by the voluntary or involuntary
termination of the Executive’s employment, other than for Termination for Cause,
the Bank and the company shall pay the Executive, or in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay or liquidated damages, or both, a sum equal to his then
current annual salary.  At the election of the Executive such payment may be
made in a lump sum or paid in equal monthly installments during the twelve (12)
months following the Executive’s termination.  In the event that no election is
made, payment to the Executive will be in equal monthly installments.

          (b)          Upon the occurrence of a Change of Control of the Bank or
the Holding Company followed at any time during the term of this Agreement by
the Executive’s voluntary or involuntary termination of employment, other than
for Termination for Cause, the Bank shall cause to be continued life, medical,
dental and disability coverage substantially identical to the coverage
maintained by the Bank for the Executive prior to his severance, except to the
extent such coverage may be changed in its application to all Bank employees. 
Such coverage and payments shall cease upon the earlier of the expiration of
twelve (12) months or the Executive obtaining other coverage.

          (c)          A the effective date of the Agreement and prior to
December 31st each year thereafter, Executive shall make the election referred
to in Section 4(a) hereof with respect to whether any amounts payable under said
Section 4(a) during the following year shall be paid in a lump sum or on a
monthly basis.  Such election shall be irrevocable for the year for which such
election is made and shall continue in effect until the executive has made his
next annual election.

          (d)          Notwithstanding the preceding paragraphs of this Section
4, in no event shall the aggregate payments or benefits to be made or afforded
to Executive under said paragraphs (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the code or any successor
thereto, and in order to avoid such a result Termination Benefits will be
reduced, if necessary, to an amount (the “Non-Triggering Amount”), the value of
which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount”, as determined in accordance with said




Section 280G.  The allocation of the reduction required hereby among the
Termination Benefits provided by the preceding paragraphs of this Section 4
shall be determined by the Executive.

5.       NOTICE OF TERMINATION.

          (a)          Any purported termination by the Bank or by Executive
shall be communicated by Notice of Termination to the other parties thereto. 
For purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.

          (b)          “Date of Termination” shall mean the date specified in
the Notice of Termination which, in the instance of Termination for Cause, shall
be immediate.

6.       SOURCE OF PAYMENTS.

          It is intended by the parties hereto that all payments provided in
this Agreement shall be paid in cash or check from the general funds of the
Bank.  The Holding Company, however, guarantees payment and provision of all
amounts and benefits due hereunder to the Executive, and if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Holding Company.

7.       NON-COMPETITION AND CONFIDENTIAL INFORMATION

          (a)          During the term of this Agreement, and for one (1) year
after the date the Executive is terminated by the Bank or Bancshares, whether
voluntarily or involuntarily, with or without cause, the Executive shall not
compete directly or indirectly in the Florida counties of St. Lucie, Martin,
Indian River, Brevard, Volusia or Okeechobee (collectively, the “Counties”) with
any business then being conducted by the Bank or Bancshares without their prior
written consent.  The term “compete” means rendering any service by the
Executive, whether as an employee, director, consultant, independent contractor,
partner, co-venturer or investor (excluding any interest of the Executive
through investment of up to an aggregate of 10% in the equity or debt securities
or equivalent partnership interest of any person required to register under
Section 12(g) of the securities Exchange Act of 1934) to or on behalf of any
organization, including but not limited to any commercial bank, savings bank,
savings and loan association, credit union, mortgage banking company, insurance
company or brokerage firm, conducting any business then competitive to that of
the Bank or Bancshares in the Counties.

          (c)          The Executive acknowledges that during his employment he
has learned, will learn and will have access to confidential information
regarding Bancshares or the Bank and its customers and business.  The Executive
agrees and covenants not to disclose or use for his own benefit or the benefit
of any person or entity with which he may be associated any confidential
information unless or until the Bank or Bancshares consents to such disclosure
or use of such information becomes common knowledge in the industry or otherwise
legally in the public domain.

8.       MODIFICATION AND WAIVER.

          (a)          This Agreement may not be modified or amended except by
an instrument in writing signed by the parties hereto.




          (b)          No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition for the future or as to any
act other than that specifically waived.

9.       REQUIRED REGULATORY PROVISIONS.

          (a)          The Board of Directors may terminate the Executive’s
employment at any time, but any termination by the Board of Directors, other
than Termination for Cause, shall not prejudice the Executive’s right to
compensation or other benefits under this Agreement.  The Executive shall not
have the right to receive compensation or other benefits for any period after
Termination for Cause as defined in Section 3 hereinabove.

          (b)          If the Executive is suspended from office and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by a notice served under Section 8(e)(3) (12) U.S.C. §  1818(e)(3)) or 8(g) (12
U.S.C. § 1818(g)) of the Federal Deposit Insurance Act, as amended by the
financial Institutions Reform, Recovery and Enforcement Act of 1989, the Bank’s
obligations under this contract shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay the Executive all or part of
the compensation withheld while their contract obligations were suspended and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.

          (c)          If the Executive is removed and/or permanently prohibited
from participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the Federal
Deposit Insurance Act, as mended by the financial Institutions Reform, Recovery
and Enforcement Act of 1989, all obligations of the Bank under this contract
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

          (d)          If the Bank is in default as defined in section 3(x) (12
U.S.C. § 1813(x)(1)) of the Federal Deposit Insurance Act, as mended by the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, all
obligations of the Bank under this contract shall terminate as of the date of
default, but this paragraph shall not affect any vested rights of the
contracting parties.

          (e)          All obligations under this contract shall be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the institution:  (i) by the Director of the
Office of Thrift Supervision (or his or her designee) at the time the Federal
Deposit Insurance Corporation or the Resolution Trust Corporation enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) of the Federal Deposit Insurance Act; or (ii) by the
Director of the Office of Thrift Supervision (or his or her designee) at the
time the Director (or his or her designee) approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Director to be in an unsafe or unsound condition.  Any rights of the
parties that have already vested, however, shall not be affected by such action.

10.     REINSTATEMENT OF BENEFITS UNDER SECTION 9(b).

          In the event the Executive is suspended and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice described in
section 9(b) hereof (the “Notice”) during the terms of this Agreement and a
Change in control, as defined herein, occurs, the Bank will assume its
obligation to pay and the Executive will be entitled to receive all of the
termination benefits provided for under Section 4 of this Agreement upon the
Bank’s receipt of a dismissal of charges in the Notice.




11.     SEVERABILITY.

          If, for any reason, any provision of this Agreement, or any part of
any provision, is held invalid, such invalidity shall not affect any other
provision of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

12.     HEADINGS FOR REFERENCE ONLY.

          The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

13.     GOVERNING LAW.

          The validity, interpretation, performance, and enforcement of this
Agreement shall be governed by Florida law.

14.     ARBITRATION.

          Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that the Executive shall be entitled to seek specific performance of
his right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

15.     PAYMENT OF COSTS AND LEGAL FEES

          All reasonable costs and legal fees paid or incurred by the Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Bank (which payments are guaranteed by the
Company pursuant to Section 6 hereof) if Executive is successful on the merits
pursuant to a legal judgment, arbitration or settlement.




16.     SIGNATURES:

          IN WITNESS WHEREOF, Harbor Federal Savings Bank and Harbor Florida
Bancshares, Inc. each has caused this Agreement to be executed by its duly
authorized officers, and Executive has signed this Agreement, as of the 13th day
of May, 2005.

ATTEST:

 

HARBOR FEDERAL SAVINGS BANK

 

 

 

 

/s/ J. Hal Roberts

 

BY:

/s/ Michael J. Brown, Sr

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

J. Hal Roberts

 

 

Michael J. Brown, Sr.

 

 

 

 

ATTEST:

 

HARBOR FLORIDA BANCSHARES, INC.

 

 

 

 

/s/ J. Hal Roberts

 

BY:

/s/ Michael J. Brown, Sr

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

J. Hal Roberts

 

 

Michael J. Brown, Sr.

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

/s/ Lynn W. Wall

 

BY:

/s/ Randall A. Ezell

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Lynn W. Wall

 

 

Randall A. Ezell




AMENDMENT TO THE
CHANGE IN CONTROL AND NON-COMPETE AGREEMENT
 BETWEEN RANDALL EZELL AND
HARBOR FEDERAL SAVINGS BANK

                     The Change in Control and Non-compete Agreement between
Randall A. Ezell and Harbor Federal Savings Bank is hereby amended as follows:

             1.     Amended Paragraph to the Agreement to read as follows:

1.          4.     TERMINATION BENEFITS.  (a) Upon the occurrence of a Change of
Control, followed at any time during the term of this Agreement by the voluntary
or involuntary termination of the Executive’s employment, other than for
Termination for Cause, the Bank and the company shall pay the Executive, or in
the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be, as severance pay or liquidated damages, or both, a
sum equal two times his then current annual salary.  At the election of the
Executive such payment may be made in a lump sum or paid in equal monthly
installments during the twenty-four (24) months following the Executive’s
termination.  In the event that no election is made, payment to the Executive
will be in equal monthly installments.

2.          4.     TERMINATION BENEFITS.  (d) Notwithstanding the preceding
paragraphs of this Section 4, in no event shall the aggregate payments or
benefits (excluding any payments or benefits which occur solely as a result of
terms requiring acceleration in plans for stock related benefits such as stock
options or restricted stock) to be made or afforded to Executive under said
paragraphs (the “Terminations Benefits”) constitute an “excess parachute
payment” under Section  280G of the code or any successor thereto, and in order
to avoid such a result Termination Benefits will be reduced, if necessary, to an
amount (the “Non-Triggering Amount”), the value of which is one dollar ($1.00)
less than an amount equal to three (3) times Executive’s “base amount”, as
determined in accordance with said Section 280G.  The allocation of the
reduction required hereby among the Termination Benefits provided by the
preceding paragraphs of this Section 4 shall be determined by the Executive.

DATE:  April 19, 2006

HARBOR FEDERAL SAVINGS BANK

 

EMPLOYER:

 

 

 

/s/ J. Hal Roberts

 

--------------------------------------------------------------------------------

 

J. Hal Roberts, President

 

 

 

EMPLOYEE:

 

 

 

/s/ Randall A. Ezell

 

--------------------------------------------------------------------------------

 

Randall A. Ezell